Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 1 of 19




         E,XFIIBIT                        65
                                               \"
                    Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 2 of 19


 .Ill,,tr,l:lrrii l'ilrii, !' i'l | :il;                     1   j'. ! i ,    ri ir!l;1i1i               ,,i"   i

                             ''i"( !lt[.
                                                                                                    "
i.r lllNl l \l I ri: Nlrl/\,
r;( )t JI t-M/\ IiAC;lrll



                         a!l.rillst
                                                         Pl.r i trti f f/Peti ti otre          t-,
                                                                                                                                  Itrclex No \1,
                                                                                                                                                      lt'r'ttixl iLlf\i
                                                                                                                                                                 --t
fll'lll'tt l.Y EXPRESS I l-O, ttll ,/',1<t)().i t'illrllt )ii

                                                                               . ,. rtli,ill .x
                                                        [)t:[t:t rtl.tt ri./l\t:1.,,i                               ,




                                                                 Nl(','l'[n   :[t {)[r [:[.[.i( :'il'tt{lNl( : [':lu [[{(';

    'Yu   t   t il ;,rvr,: I'c'lc:<r i vr,l t I   i;!t i :,; l\l rl{:i r'.t: het : it   tI   5t':    :




                    "   l'lrc-t lrlarir.rt-iff/[,etil.i0rrr:r', wlro:;e r]i-lnro i:;                                li:;tecl al:ctve, h;rs filecl llti:-; t;'t:;cl ttsittg tlte
              New       Yot-l< lltale Courts; e-filirlg systettr, aitlcl
                    ,, You arr.'a l)eferrtlarrt/llespondent (;r llarty) itt tlris t.rsr:.
                                                                  (Clrllt \ 21.1 .1., Utrifornr ltule                                                     5 2O)-,!){:b)


    lfyouaret:g;ivethisNol.icctoyoulaLttlt.trey.(Allq$eys.'*e
    "lnformation for Attorneys" pg. 2).

    lf you are not represented- by an attorney: you are not requlred to e-file' You tnay
    serve and file documents in papeTToim-Jt d   you must be served with documents in
    paper form" However, as a p-anty without an ittorney, you may participate in e-
    filing.

                                                                               Benefits of E-Filing
                           You can:

                                 o serve and file your documetrts electronically
                                 "   view YoLlr case file on-line
                                 '   lirnit your number of trips to the courthouse
                                 "   PaY anY court fees on-line'

    There are no additionalfees to e-file, view, or printyour case records'
                                                                               you may:
    To sign up for e-filing or for more information about how e-filing worl<s'
          .
         visit: www.nycourts.gov/efile-unrepresented or
         go to tf-te #ifeentilor clerl<'s offrce at the court wlrere the case was filed' To
          .                                                                                 find
    legal'information io help you represent yourself visit www'nycourthelp'gov




                                                                                        Page 1 of 2                                                                       EFM-].
                  Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 3 of 19




      /\t   t;rlerrtr-ry l(.rllt'escntirrr.l ;t 1-l;tt'l y wlto i:; sctv(:tcl   rryitlr   tlti:,   tttlti<-r-: tt.ttl:;t r---'itltet


              I ) irnttrcciiatelY recorcl lris or lrer.represerrl-zrtion wittrin llre e-filed nlatter
                                                                                                      ott the NYs(lEl'
              site                                                               0l

              2) tile:tlre Notice of            Opt-Ourt.   fornr witlr thc-.) cler-l< oI l.he cout't wlret'e tlris act-iorr is penclitrg;.
                                                                                                                            good faitlr Lhal
            Exern'1ions frorl rnanclatory e-filing are lirritecl to att.orneys wlro certify irr
            tlrr:y lacl< tlrc compu1er harclware alrci/or-scanner- arrcl/oi ittletttet, cutttler-tit-rt-r ot i-lt.rl tllc'y
                                                                                                                        l<ttowleclge ttr
            lar_li (alonq witlr al'l erlployees subject Io tl-reir.clir-ection) the operalional
            cort lt ly wiih .-f i l ncy r t:c1 r-t t'et'e1ts. [ lier,liop 2 0 2. 5-bll(e) ]
                   r                   i                 i


                                                                                                                                 vi:;il" the
      l:rtt atrlclitiorral irrforrlation abor-rt elec,trclnit fititrg.rtld Io r,t'eate a NYS(.EI'ac<]t)Ltllt,           (.r:trtet. (llirotrt.':
      NySCFF weltsit-e at lv_wtry-ny@1]l.ls=gpv€J1ie                            Or.contact tlte NYSif.l'l' Rc-'soLlt-ce
      6 4 6 - 3 u G - :l 0 3 .'l ; - tI a i : .ef ile-@f .us-o-Ll,Lt5 .q-a-V )'
                                 r-}       I




Dar   ecl: 06/'lBl2O'l

                  f\t       (.                                                                112 Madisott Avenue, 2nd Floor
                                                                                                             Address
                   nuorru,\#Bftnru,            KUPFERBENG &
                              EERNSIi.I        I'i ilP                                        New Yorl<            NY 10016
                           Firm Name

                                                                                              (212) 6e6-5500
                                                                                                                             Phone

                                                                                              calendar@brkblaw.com
                                                                                                                             E-Mail




l"o                l,r
                                                              s




                                                                                                                                       J.u20lL7



,ndex         *" !m t4laItlWlX                                   Page 2 o'f 2                                                          EFM-I"
      Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 4 of 19




l'iLlPlttrn4l-i COI".JI{'| OF"fl-ll-i S1'A1l:l OIr NEW YORI(
COtlNl'Y    OF   NilW YOltK
                                                                     ;Y

 sOul.,hlMA SAC;Nli,

                                     Plaintilt
                                                                              ffi#;.{m Y
                                                                              Yclrk Couuty as the place   o1'
                                                                              lLial.
                   :a$fl111."$1.:
                                                                              SUMN,{ONS
 SHIItl,li\a   L'IXPI{LISS     LLC and I{ICARDO      '1.   CANTOS,
                                                                              '[he basis t'lf venue is:
                                     Defurrclants.                            Plairrtiff s resiclence

                                                                              Plaintif{' r:esides at:
                                                                              2550 Sevcrrth Avenue

                                                                     X        County of New York

To the above nnrned Defenclaxrts

       Vou arc hereby summoned to answer the cotnplaint in this aclion, and to selve a
                                                                                        a notice of
copy of your. answer, or, if the complairrt is uot served with this sulnrnons, to serve
                                                                                           this sunlmons
*ppluru,1". on the plaintilfs attotneys within (20) twenty days after the service of
            of the day of scrvice, where service is made by delivery upon      you  personally  withirr the
"xcturive
state, or within (lO) ttrirty da1,s u11", completion of service where service
                                                                                   is made in any othel
manner. I1 case of your failure to appcar ot' ,,rrt.""t, juclgrnent will be taken  against yotr by default
for the relief demanded in the complaint'

Dated: New York, New York
       June 13,2018

                                            ADAM S               TEIN,    a
                                            BUDIN,                                     & BERNSTEIN, LLP
                                            Attorneys for
                                            Offrce & P.O.
                                            112 Madison Avenue
                                            New York, NY 10016
                                            (212) 696-ss00
                                            Our File # KI(I1004;teh
Defendants' Addresses

SIIIRLEY IIXPRI}SS LLC
35I North 5tl'Street, Nervark, NJ 07I07

RICARDO J. CANTOS
1l Freedom     Avenue, Piscataway, NJ 08854
         Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 5 of 19




 ti   UI'T{ilN4li COt JIt'f Oi"' f I'i[:i S'I'A'l]ll OIr   N   ll\\j   YOIi-K
 COI]NTY            OF   N]]\\/ YO]]](
                                                                                X
 SOTJL,DI\4A         SAGN['.
                                                                                                            MP       'f
                                          Plaintill
                                                                                          Index /l                  '2aw
                         -again.st-


 SIIIRI,BY IIXPI{LISS l.l,C and t{tclAli-DO J' CANI"OS,

                                          I)cfencltints.
                                                                                \/



                      Irlaintill by his attorneys BUDIN, ItlllSMAN,                   t(lJI']FI-iRFIERG   &   ilFlRNSTF.lN,


LLp,     as zrncl   for a cause of action alleges upon itrformatiott and belief as ftrlkiws:


             1.       That this action is brought pursuant to thc provisions of the New Yor{< State

Cornprehensive Motor Vehicle Insurance Reparations Act and plairitiff has cornplied
                                                                                    with all of the

conditions thereof.

             2.       That plaintiff sustained serious iniuries as defined in $5102(d) of the Insurance Law

of the State of New York.

             3.       That by reasol) of the lbregoing, plaintiff is entitled to tecover fot non-economic

losses as are not included within the definition of "basic economic loss" as set forth
                                                                                       in $5102(a)                          of

the In.surance Law of the State of New York'

             4.       'fhat plailtiff is a "coyered person"             as defined   in $5102(i) of the   lttsut'ance Law   of

the State of New York.

             S.       That this action falls within one or ntore of the exceptions as set forth in CPLR

$r    602.

             6.       Upon inforrnation and belief, that at all of the tirnes and places hereinafter
      Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 6 of 19




trentiouccl, defcrrcltrnl SI{IRLI:iY LIXPRI]SS LL(l rvas      at   doureslic conlp?lil\/,

           7.       llpoLr infomrertion ancl bcliel, thi:t at all oJ'tlie tjnres aud places hereinalier

menliolecl, def.bnclnrt. SHIRLEY IJXI'RDSS LLCI was a lbleign lirnitecl liability con"Ipany.

           B.       Upon inlbnitation arntl belicl, that al all of 1he tirncs atrd placcs hereiriaftor

rleniiorrecl, clcLbnclant SI-IIRI.,HY EXPRESS I-I",C ditl busincss irr tire State of'New \iorlt.

           9.       IJpon inl'or:nrertion and treliel, tliat at    all   o1' tLrc   tirlqs and plaoe.s   heleinalter

mentioned, clel'endant SI-IIRI-EY l:lXPl{BSS [,]-,C rvas tlre orvner ol'a cefiain litotor vchicle bearinp,

Statc crl Nerry Jersey Iicense plate nnmber ASLZ2L'.

           10.      LJpur inlbrmation anct belie{; thal at         all oi'the times       atrd places hei'einaf}er

mentioned, clcfendant SI-tlRl,EY EXPIT-L,SS T-l-C leased arid/ol rented the aftrresaid motor vehicle.

           I   l,   ijpon infornration and belief, that at all oJ the tinres and places hereinafter
menrionecl, ciefendant SHIRLEY EXPRESS LLC oontrolled the aforesaid motor vehicle,

           12.      Upon infbrmation and beliel; that at           all of the times and places           hereinafter

mentioned, clef'endant SHIRI-EY EXPRESS LLC rnaintained the aforesaid motor vehicle.

           13.      Upon infbtmation and belief, tliat at all of the tirnes and places hereinafter
mentioned, defendant RICARDO.l. CANTOS operatecl the aforesaid motor veliicle.

           14,      Upon information and belief that at all o1' the limes and places hercinafter
meltioned, defendant RICAI{DO J. CAN'I'OS was operating the albresaid motor vehicie with the

knowledge, pernrission aud consent of the owner theteof'

           15.      IJpon information and belief that at          all of the times atrd places           hereinafter

rneltioned, the aforesaid motor vehicle was being operated upon the business of the owner thereof'

           16.      Upon information and belief, that at all             of the tirnes and places hereinafter
mentionecl, the afbresaid rnotor vehicle was bcing operated upon the business of the operator

thereof,

           16.      Upon information and bclief, that at all of the times and places hereinafter
       Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 7 of 19




nlentiolx)cl, the operatol'ol'the al'olesaid rlotot'r,chicle rvzrs itr the elrploy o{'illr: ownel"tLrereol.

          11,    Thaiatall ofthctimesanciplaceslrereinafterrnenlionecl,Slestl6tl'Streetaricl                                    1l'l'

Avonlle, in the County, City aricl State o1'Nerv \foll<,                  r.r,et'c   public roadwa5,5 anclthoroughf'ares.

          18,    'l'l"rat at   all of tlie tiines arrd ;rlaces hereinaftel nrentiouccl, plaintill rvas t4retnting                  a


certain molor rreiriclc bearin5l State of      Nr-:r,r'   York licensc plate numtrei' 34013MI(,

          19.    'Tlrat on or erboui July      21   ,2017,       i-tl.   or ab<litl the itrtersection oi'West 16'r'StreeJ       ancl


I ltl' Avenuc, in {lre Counly, Cit5r 1p4 Slate            o1   New Yollt, there uras contact betwseir tlie clel'enclants'

molol vehicle and plaintifl's tnotor vehicle.
          '20.   'l"hat al.      all ol the tinres ancl places l'rerr',inafter metltioned, the aforesaicl
intersection was confi'olled by a tretft"tc signal ligllt'

          21.    That at all of the times and places hereinafter mentioned, the afbresaid traffic

signal liglrt was recl fol traffic proeeeding over ancl along West                          1611'   Street.

          22.    That inrmediately prior to and at the time of the accident herein, defendants tnotor

vehicle was proceeclitrg over and along West 16llt Street.

          23,    That the said accident and the injuries and damages to the plaintiff resulting

therefiorn were causecl solely and wholly by reason of the negligence, carelessness and recklessness

of the defendants i1the ownership, operation arrd conttol of their lrlotor vehicle, in that they failed

to have   ancl keep the szune urrder reasonabie and proper                             conlroi; in     that   caused, aiiorved and

permitted motor velricle to run irrto ancl violcntly collide with the rear of the plaintiffs stationary

rnotor vehicle; in that they lbiled to bring their motor vehicle rurder conh'ol in time to avoid the

collision; in that they failed to have their attention before thetn; in that they failed to look; in that

they failed to see; in that they operated and controlled theit'nrotor vehicle at a fast and excessive rate

of   speecl under the circumstances and conditions then and thele prevailing;                                 in that they failed to

provide and/or nrake prompt and timely use                          of     adequate and efficient brakes and steering

mechanisms; in failing to apply the brakes of their motor vehicle or to take other' proper and
        Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 8 of 19




zl1lpropriate e\/it.sil/c actiorl iri timc to avoicl   luurrilg into    ancl iriok:rttly     colliding rvitlr the plainlifls

rurotor vehicle; in clpera{ing the arlbres:ricl motor vehiclc          in   ertt   ttrl'casonablc and inipntcletli tnainner;

in that thcy opelatecl ancl controllecl their: rlotor vehicle in t'ecldess clisr:cgar:d lbr the saf'bty oIothers,

alcl the plaintilT in pa.rlicular; in that they violatecl tlre statutcs, ol'cliuances, rules ancl legulatiolis in

tlLe cases rnacle aucl pr^cxiiclecl;   in thal thel'rvcre inal.tentive to thcil            c'luties rvherein hacl thc)' bccrr

atteltive kl tScir cllties   tJre accjclcnt uncl ensuirrSg irrjurics   coulti have and rvoulcl havc beelr arroirlecl;

in that tliey failcrl Io act as a rcasonable ancl pruclent person cclulcl lravc ancl rnoulcl havr: uncler the

r:ircunstances ancl colclilions fhen ancl there prevztiling; in that they olreratecl atttl conlrollecl their

motor. vehiclc in such a q,ill{ul, wanton ancl gros.sly culpable manner as to be liablc                   lbl   claurages anci

purritirrc clamages; i1thal. they actecl irl leckless clisregai'cl fbr the salbty of others, ancl the plaintill'in

particular.; arlcl i1 that they failecl to talce all necessaty and proper mealts and preoauliorrs to avoid

fte said accident,
          24,     That as a result     o1 the   negligence of the defenclattts, plaintiff sustained injuries to

various pafts of his heacl, body, lirnbs and nsrvous system and, upon information and belief, some of

lis   said injuries are of a permanent and/or protracted nafure; that by reason thereof, he was confitied

to hospital, bed and horne ancl prevented from atlending to his usual business and/or occupation and

sustained a loss of earnings thereby; arld he was required and                 will be required to obtain medical aid

ancl aitention in an effort to cure and allerriate his said injuries, and incttned obiigations therefor,

                  WHEREFORE, plaintifl'demands judgment against the defendants in an amount

that exceeds the jurisclictional limits of all of tlie lower Courts, together wiflr interest, and the costs

and disbulselnents of this action.


Dated:       New York, New Yolk
             .Iune 13, 2018
                                                 Y


                                                ADAM      S. BERNS                  ESQ
Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 9 of 19




                        IJ LJ DTN,IlEi S i\4 A\1, K t l t)IEItlJ lilt ( i & IJlliiN$'I'1llN,   [-,1.])
                        ;\ltolncys lnr Plai nti{f'
                        Offi ce ancl l'.0, Acldrcss
                        I 12]r4aclisou Arrerrue), 2"d J.;loor
                        Ner.r' \'olk, Nerv Yoll< I 0016-7416
                        (?.12) 696-ss00
                        Our lrilc # I(Kl l00zl; teh
     Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 10 of 19




                                                 YLllilUftlIIQJ!


            Tlre nndcrsignecl, bcing   ern   attol'ney dullr;1q1m111.c1 to pt'acticr: in the Corrrts of the State   of

Ncrv Yorl<, alfinns nncler the penalties of yrctjurl':



ftnprv tlie contcnls oJ the fblegoirrg coinplaint, and thrit tlte .salne is lrue to mV owll knowleclge,

except as to tlre lrrerfters therein stalecl to be alleged upon infomraticln and beliel; and that as 1.o those

matters I belicr,e it to be   ln-re,


            This verification is rnade by alfirrnertion and not by plaintill'herein becatnse the plaintifi is

lclt plesenil), withil the corurty whereirr    a:[,lt'prant   tlaintains an ofl.tce.

            This veiification is based on infcrmation furnished by plaintiff in tlris action ancl

infounation contained in afftnnant's file.

Dated:     New York, New York
           .Iune 13, 2018


                                                                  ADAM     S. B
     Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 11 of 19




inclex No. 15510812018

STJPIt."lllMl:l O0[IRT'OIi 1]lLlS'fAT'li OIr NIIW YORK
COIJNTY OF NE]W YORI(



ruU-lJMASAC.iM
                                Plaintifl;

                -ai4ainst-


SfilRLIIY   FiXPREISS LL,CI ar:rd   I{ICARDO.I, CAN"IOS

                                Defenclants.




                             SUMMONS AND VERIiTIED COMPI-AIN'|




            BUDIN, REISMAN, KUPF'ERBERG & BERNSTEIN, LLP
                                        Att o r n ey s .fo r P I n i n tiff(s)
                                    I I2 Madison Avenue, 2nd .Floor
                                       New York, New York 10016
                                               (2r2) 696-ss00
                                         Our File No, IKI1004
       Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 12 of 19



SUPREME COURT THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                  -------x
SOULEMA SAGNE,                                                     Index No.: 1 55708/2018

                                        Plaintiff,                 VnnIntpo ANswnn ro
                                                                   VnRrprno Conapl,uur
                - against -

SHIRLEY EXPRESS LLC and RICHARD J. CANTOS,

                                        Defendants.
                                                     ----------x

        Defendants SHIRLEY EXPRESS LLC and RICHARD J. CANTOS, by and through their

attomeys, GALLO VITUCO KLAR LLP, answering the Verified Complaint                         of   Plaintiff,

respectfully state and allege upon information and belief as follows:

        1   .   Deny each and every allegation contained in paragraphs "1", "2", "3", K4') and (5"

of the Verified Complaint, and respectfully refer all questions of law to the Honorable Court at the

time of trial of this matter.

        2.      Deny each and every allegation contained in paragraphs "6", "10", "19", "23" and

"24" of the Verified Complaint.

        3.      Deny any knowledge or information sufficient to form a belief as to the allegations

contained in paragraphs "8", "11","!2'or 'ol6 first", 0077" and 0020" of the Verified Complaint, and

respectfully refer all questions of law to the Honorable Court at the time of trial of this matter.

        4.      Deny any knowledge or information sufficient to form a belief as to the allegations

contained in paragraphs o'18", "21" and"22" of the Verified Complaint.

                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        5.      That these Defendants were not served in accordance with the provisions of the

C.P.L.R. and this Court, therefore, lacks jurisdiction over these Defendants.
      Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 13 of 19




                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        6.     That any injuries and/or damages sustained by the Plaintiff, as alleged in the

Verifred Complaint therein, were caused in whole or in part by the contributory negligence and/or

culpable conduct of said Plaintiff and not as   a   result of any contributory negligence and/or culpable

conduct on the part of these answering Defendants.

                     AS AND FOR A        THIRD AFFIRMATIVE DEFENSE

        7,      That by entering into the activity in which the Plaintiff was engaged at the time      of

the occurrence set forth in the Verified Complaint, said Plaintiff knew the hazards thereof and the

inherent risks incident thereto and had full knowledge of the dangers thereof; that whatever injuries

and damages were sustained by the Plaintiff herein as alleged in the Verified Complaint arose from

and were caused by reason     of such risks voluntarily undertaken by the Plaintiff in his activities

and such risks were assumed and accepted by him in performing and engaging in said activities,

                    AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        8.      That the injuries and/or damages allegedly sustained by the Plaintiff was caused, in

whole or in part, by the failure of the Plaintiffto utilize and/or properly utilize available seat belts

and/or other safety devices available.

                      AS AND F'OR A F'IFTH AFFIRMATIVE DEFENSE

        9.      Answering Defendants are entitled to limitation of liability pursuant to Article 16

of the CPLR.

                     AS AND FOR A SIXT}I AFFIRMATIVE DEFENSE

        10.     The Verified Complaint of the Plaintiff fails to state a cause of action, cognizable

in equity or law against these answering Defendants and must therefore be dismissed.
        Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 14 of 19




                    AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        1   i.   The injuries and damages alleged, all of which are denied by the answering

Defendants, were caused by the intervening, interceding and superseding acts of third parties not

under the conhol of answering Defendants.

                    AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        12. A.          The accident described in the Verified Complaint did not result in a 'oserious

injury" to the Plaintiff so defined in and by Section 5102 (d) of the Insurance Law of the State of

New York. By reason of the premises in Section 5104 of the Insurance Law of the State of New

York, Plaintiff has no right to institute, maintain or prosecute this action and is barred from doing

so.

                 B.     The Plaintiff did not sustain serious injury as defined by Section 5102 (d)

of the Insurance Law of the State of New York, and his exclusive remedy therefore is confined

and limited to the benefits and provisions of Article   5l of the Insurance Law of the State of New

York.

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

        13,      That if the Plaintiff sustained injuries of in the mafller alleged, said injuries were

caused by the negligence of parties over whom these answering Defendants were not obligated to

exercise supervision or control.

                  AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

        14,      The Plaintiff failed to mitigate, obviate, diminish or otherwise act to lessen or

reduce the injuries, damages and disabilities alleged in the Verified Complaint.
      Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 15 of 19




                   AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

        15.    Pursuant to CPLR 4545(c),      if it be determined   or established that Plaintiff   has


received or with reasonable certainty shall receive the cost of medical care, dental care, custodial

care or rehabilitation services, loss of earnings or other economic loss, and that the same shall be

replaced or indemnified, in whole or in part from any collateral source such as insurance (except

for life insurance), social security (except for those benefits providedunder title XVIII ofthe Social

Security ACT), workers' compensation or employee benefit programs (except such collateral

source entitled by law to liens against any recovery      of the Plaintiff), then and in that   event

answering Defendants hereby plead in mitigation of damages the assessment of any such cost or

expense as a collateral source in reduction   of the amount of the award by such replacement or

indemnification, minus an amount equal to the premiums paid by the Plaintiff for such benefits for

the two year period immediately preceding the accrual of this action and minus an amount equal

to the projected future cost to the Plaintiff of maintaining such benefits and as otherwise provided

in CPLR 4s45(c).

                AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

        16,    This action may not be maintained because of Plaintiff s failure to join all necessary

parties in this action, and in the absence of person(s) who should be a party this action cannot

proceed.

       WHEREFORE, Defendants SHIRLEY EXPRESS LLC and RICHARD J. CANTOS,

demand judgment dismissing the Verified Complaint, together         with attorneys' fees, costs and

disbursements of this action.

Dated: New York, New York
       August 15,2018
      Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 16 of 19




                                   Yours etc.,

                                   GALLO VITUCCI KLAR LLP



                                   By:           T.
                                   Attorneys for
                                   Shirley Express LLC and Riehard J. Cantos
                                   90 Broad Street, l2th Floor
                                   New York, New York 10004
                                   (2t2) 683-7100
                                   Our File No.: NAVT-2018-30

TO:
      Adam S. Bernstein, Esq.
      BUDIN, REISMAN, KUPFERBERG
      & BERNSTEIN, LLP
      Attorneys for Plaintif
      Soulema Sagne
      112 Madison Avenue
      New York, New York 10016
      (2t2) 6e6-ss00
       Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 17 of 19




                                   ATTORI\EY VERIFICATION

STATE OF NEW YORK                         )
                                          )       ss.:
COUNTY OF NEW YORK                        )

        The undersigned affirms the following statement to be true under penalties of perjury

pursuant to Rule 2106 of the   Civil Practice Law and Rules.

        That he is a member with the finn of GALLO VITUCCI KLAR LLP, attorneys for

Defendants, SHIRLEY EXPRESS LLC and RICHARD J, CANTOS.

        That he has read the foregoing instrument and knows the contents thereof, and, that the

same is true to the knowledge of the undersigned, except as to those matters therein alleged on

information and belief, and that   as   to those matters he believes them to be true.

        That the reason why this Verification is made by the undersigned and not by the Defendants

are that said party's office is outside the county in which the undersigned maintains his office,

        That the source of the undersigned's information and the grounds of his belief as to all

matters therein alleged upon information and belief is reports from and communications had with

said parties.

Dated: New York, New York
       August 15,2018


                                                                       AN T.
       Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 18 of 19




                                       AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.
COUNTY OF NEW YORK )

        The undersigned being duly sworn, deposes and says that she is not a party to this action,
is over the age of l8 years and resides in the State of New York, County of Kings, and that on the
15th day of August, 2018, she served the within VnrurIno Axswsn To VBnrnrED CoMnLATNT
upon:

                                         Adam S. Bernstein, Esq.
                                  BUDIN, REISMAN, KUPFERBERG
                                        & BERNSTEIN, LLP
                                       At torneys for Pl aintilf
                                             Soulema Sagne
                                          112 Madison Avenue
                                       New York, New York 10016
                                            (212) 696-ss00

those being the addresses designated by said attorneys for that purpose, by depositing a true copy
of same enclosed in a post-paid properly addressed wrapper in an official                      the
exclusive care and custody of the United States Post Office Department           N York State
Courts Electronic Filing (NYSCEF) System.




                                                                              Garraud
Swom       before me this
15rh       of August,2018


            L
       N              lc


           Mary Thompson
  Notary Public  - State of New York
           No.0ITH6M4466
    Qualified in Richmond Couniy
  Commission Expires on July 3,2022
    Case 1:19-cv-00423-NRB Document 1-2 Filed 01/15/19 Page 19 of 19




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK                                             INDEX NO.: 155708/2018


SOULEMA SAGNE,

                                   Plaintifl

          - against -


SHIRLEY EXPRESS LLC       ANd   RICHARD J. CANTOS,

                                   Defendants.




                        Vnmrrno ANswnn To VBRmIED CoMpLAINT




                               GALLO VITUCCI KLAR LLP
                                   A t t o rneys fo r D efendant s
                         Shirley Express LLC and Richard J. Cantos
                                  90 Broad Street, 12th Floor
                                 New York, New York 10004
                                            (2t2) 683-7t00
                                Our   File    No.: NAVT-2018-30
                                          BTS/cg
